DETAILED ACTION
	Claims 2-6 and 8-19 are pending.  Of these, claims 11-19 are withdrawn as directed to a nonelected invention.  Therefore, claims 2-6 and 8-10 are under consideration on the merits.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Rejections
The 35 USC 112(b) rejection is withdrawn in view of the amendment.
The 103 rejections are revised in view of the amendment.
A new 35 USC 112(a) rejection was necessitated by the amendment.
 
37 CFR 1.121
The following is a quotation of 37 CFR 1.121(c):
(Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). 

The amendment submitted 8/19/21 is not in compliance with 37 CFR 1.12, since claims 11-19 are withdrawn from consideration and should be so identified.  The provided claim listing does not show claims 11-19.  If Applicants intended to cancel Applicants must correct the claim identifiers in their next Response.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 has been amended to delete the parenthesis around “olus oil.”  This renders the claim and its dependent claims indefinite because it is not clear if “olus oil” is no longer intended to specify the nature of the “vegetable oil” but rather is an additional ingredient that must be present in addition to the vegetable oil, or as an alternative to the vegetable oil.  If so, the claim language is missing an “or” or “and” between “Vegetable Oil” and “olus oil.”  Additionally, dependent claim 8 continues to recite “Olus oil” in parenthesis following “vegetable oil,” and therefore it is now further unclear if the scope of the recitation of “”Vegetable oil (Olus oil)” in claim 8 is intended to be different than the scope of “Vegetable Oil Olus oil” in claim 2. Clarification is required.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4-6, and 9-10 are rejected under 35 U.S.C. 103 as unpatentable over Johncock et al. (US Pat. Pub. 2015/0265510) in view of Database GNPD [online] MINTEL; "After sun milk", September 2015; XP002776228, Database accession no. 57408833; of record in IDS.

Regarding claim 4, the composition may comprise zinc oxide as a UV filter in the amount of 0.1-10%, which is within the range recited by claim 4 (paragraphs 71 and 159).
 As to claim 5, the composition may comprise jojoba oil as a stabilizer (paragraph 265).  
	As to claim 6, the composition may comprise phytic acid as an antioxidant most preferably in the amount of 1-10%, which overlaps the claimed range (paragraphs 355-356).   
Regarding the recitation of claim 9 that the composition is anhydrous, Johncock discloses that the composition may comprise water (paragraph 303), but nowhere requires that any water be present.  Example 14 on page 31, for example, discloses a composition that does not comprise any water.  
Regarding the recitation of claim 10 that the composition does not include hydrocarbons of mineral origin, while Johncock teaches that mineral oil may be chosen as the cosmetic oil carrier, Johncock does not require the use of mineral oil and teaches that other carriers may be used such as vegetable oil as discussed above (paragraph 
As to claims 2, 4-6, and 9-10, Johncock does not further expressly disclose that the vegetable oil carrier is present in the amount recited by claim 2 nor that the vegetable oil carrier is olus oil (claims 1 and 8).  Nor does Johncock expressly teach the amount of the D-panthenyl triacetate as recited by claim21, nor the amount of jojoba oil (claim 5).  Additionally, while Johncock does not require the presence of water as discussed above, it does not expressly teach that the composition is anhydrous as recited by claim 9, which the present specification defines as a water activity lower than 0.6% (according to UNI EN ISO 29621)(paragraph 35).  
Database GNPD [online] MINTEL; "After sun milk", September 2015; XP002776228, Database accession no. 57408833 discloses a composition for application to skin comprising olus oil as a carrier.  Although the amount of olus oil is not disclosed, the skilled artisan would recognize that since it is listed towards the top of the ingredient list alongside other ingredients known to function as carriers in personal care compositions such as glycerin and other oils, that it likely comprises a substantial percentage of the composition.  
As to claims 2, 4-6, and 9-10, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the Johncock composition by selecting olus oil as the type of vegetable oil carriers as recited by claim 8, since Johncock expressly teaches that the composition comprises a cosmetic oil carrier that may be in liquid or solid form such as vegetable oil, and the MINTEL document expressly documents that olus oil is a suitable type of vegetable oil In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It further would have been prima facie obvious to select an amount of the D-panthenyl triacetate that is within the range of claims 2 and 8, because Johncock discloses that when the vitamin is Vitamin E or vitamin C  or derivatives thereof it is present in the range of 0.001-10%, which encompasses the claimed range for panthenyl triacetate, such that the skilled artisan would have had a motivation to select an amount of other disclosed vitamins such as the D-panthenyl triacetate vitamin B derivative in a similar amount, in the absence of any explicit guidance from Johncock regarding the amount of this ingredient.  Additionally, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 5, it further would have been prima facie obvious to select an amount of the jojoba oil that is within the claimed range, since said amount is a result effective variable that will affect its ability to serve as a stabilizer for the composition as taught by Johncock.  Additionally, discovering optimum or working ranges involves only In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
As to claim 9, the embodiments of Johncock that do not comprise any aqueous ingredients are viewed as fitting the definition of “anhydrous” of the present invention, since said compositions do not comprise water as an ingredient.  Alternatively, it would have been within the purview of the skilled artisan to use ingredients that are dry enough to fit the definition of “anhydrous” when an anhydrous composition is desired, since discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 3 and 8 are rejected under 35 U.S.C. 103 as unpatentable over Johncock et al. (US past. Pub. 2015/0265510) in view of Database GNPD [online] MINTEL; "After sun milk", September 2015; XP002776228, Database accession no. 57408833 as applied to claims 2, 4-6, and 9-10 above, and further in view of Shibuya et al. (US Pat. Pub. 2019/0008747).
The teachings of Johncock are relied upon as discussed above.  Johncock further teaches that the composition may comprise diacyl adipates as a moisture retention regulator (paragraphs 385-386), but does not specify that the diacyl adipate is bis-diglyceryl polyacyladipate-1 or bis-diglyceryl polyacyladipate-2.
Shibuya discloses cosmetic skin compositions (Abstract) comprising tocopherol acetate (“vitamin e acetate”) and pantothenic acid derivatives (paragraph 97) along with emollients such as vegetable oil and bis-diglyceryl polyacyladipate-1 or bis-diglyceryl 
As to claims 3 and 7-8, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the composition of Johncock and Database GNPD [online] MINTEL; "After sun milk", September 2015; XP002776228, Database accession no. 57408833 as combined supra by selecting bis-diglyceryl polyacyladipate-1 or bis-diglyceryl polyacyladipate -2 as the diacyl adipate moisture retention regulator and in amounts within the presently claimed ranges, since Johncock discloses the genus of diacyl adipates as suitable for use therein as moisture retention regulators without limiting the regulator to any specific species of diacyl adipate, and Shibuya expressly teaches that bis-diglyceryl polyacyladipate-1and bis-diglyceryl polyacyladipate -2 are examples of diacyl adipates that can function as moisture retention regulators in skin compositions in amounts within the recited ranges, such that the skilled artisan reasonably would have expected that they could serve as the moisture retention regulators in the Johncock composition.  
Response to Applicant’s Arguments
Applicant argues that neither reference expressly discloses the claimed amount of olus oil, and that in the MINTEL document, vitamin E is listed after the other two components (D-panthenyl triacetate and vegetable oil) such that its quantity is lower than either of these other two compounds.  Applicant concludes that the skilled artisan would not be able to arrive at the claimed ranges and therefore would not be able to obtain the properties of the claimed composition including improved organoleptic and sensory properties.  
st full paragraph).  The Johncock composition, however, also discloses the use of vegetable oil as the carrier and does not disclose the use of lanolin or Vaseline as the carrier (paragraph 281).  Therefore, the skilled artisan would have recognized that the Johncock composition also would avoid the undesired sensory and organoleptic properties caused by using Vaseline or lanolin as the carrier since these ingredients are not present.  As a result, the claimed composition is not viewed as possessing superior properties over the composition of the prior art as modified in the rejection, based upon the evidence that is currently of record.  
While Applicant argues that the order of the ingredients in the MINTEL document shows that vitamin E is present in lower amounts that the D-panthenyl triacetate and vegetable oil, claim 2 reads on such an embodiment, since it recites that the vitamin E acetate may be present in the amount of as little as 5%, while the D-panthenyl triacetate In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








 
/Patricia Duffy/Primary Examiner, Art Unit 1645